COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-144-CV


IN RE NORMAN DOYLE HANLEY                                          RELATOR


                                    ----------

                            ORIGINAL PROCEEDING

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Joint Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss this

original proceeding.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                 PER CURIAM


PANEL: CAYCE, C.J.; DAUPHINOT and MEIER, JJ.

DELIVERED: July 2, 2009




      1
          … See Tex. R. App. P. 47.4.